.

 -c-
F
?
!
                   OFFICE          OF THE ATTORNEY      GENERAL           OF TEXAS
 I                                            AUSTIN


    , GDuLDc.m-
      A-am-




        Honorable L. A. BOO&~
        Stat0      Superintonodootof Publia            Xnstruotion
        Aurtin,            Toxar




                    In your httrr    of
        o&nlon    aa to whethor   a aer8
        pendent   Sohool Diotxiot ia e
        that   oapaoity# ha ha&z                                      kon tho oat& aa4
        asruamd 80 serve.                                             you ark seed not
        b6 notloe4 in YiSW oi our

                                                                     ~oiul aat ot the
        Le&i8l&urO~ Ibus                                             oe    28,   page   43,
        Spcolal -Luw8, $9                                            Ho. 3 thereof            readr;



                                                            said Freaoh



                                                     in a boar6 of
                                          mated for the purposr
                                           r5.n porsone who #hall
                                           ns un(Iqualiried property
                                             raid.cohool df#trloti.
                                            wt8e6 or raid 60h00i
                                             and,rxemior and 18
                                            all the rights, power8
                  ln@osed bp the General hW8 of the State
                  OS Texas upon trwteor  and board8 of trurt-
                  oea OS lndepenb6nt sohool dhttrlQt8."
                            ~8 we undrretand your letter, the zrwtre’r  father
         snA mthsr           owned a piece of lend in this DIrtriot at thr tkPl
      Ebaorabl~ I+.A. Wooti, Pago a


      of tho wthU’8      death IO=0 ton year8 ago. 'II8 pthor that it
      Wa8 ooBmuBlty property.     tlonor,the trustee lnhoritsd 8~ UB-
      divided one-fourth iRttil8t in the land, therm being om othor
      ohl1.bOS the wrriagr     8UnitiB&    Tha rather ha8 not liveI on
      tho land tar w       year8 but it has aontinuad to be listed on
      tbr urtnder86 tax roll8 aad on Other rooorda in the naaa of
      tho fatlwr.   It is our undorataading, hme?er, that the wn
      8tI.U 0wn8 tk0 undivided Latrreat iahWitc?bfrom hi13mothor.
      'fh4tl'U8tM OOOU~ia8 the Pl'OpOrtyl 8 hi8 hOW.      All tax@8 ae-
      aruing t&no0 1931 oa the land are Qelinqoent and there ir l
      su it p o mling
                    lyinat the rather of thr trustos for ths oolloo-
      tloa or oha urtnI The trustee has not eotuallp paid a4 prop-
      lrtjr taxer.  vihl1.0 you do aot 8psofffoaUy w d&e,       we under-
      rtan~ thatthetrustsa      harpai(lhirpell tax&       18 in au
      thinga qualiiied ii under tha facts    a8 8teted abora  b) 18 a
      property taxpayer.     The qwrtion thus prueated is whether l
      rcipmay bo 4 pro&mrty tax$mpin(r   voter until be aRt?talq Paf8
      tuea on his property.      For, as the edus 18 eubmftted to aa,
      it is Udi8pUtOd t&t he Ow        UL un6ivid.d interest in land
      lying within the Dlstriot.
                From the opinion OS Judge Xiolmui in the oam OS
      Barron V8. Matthews, a 8. 11. (ta) 461, bQJfOFsthe ydi8tkiltd
      court or Cltil Appeal, we qootr as followa;
                 "The facts disolose that the VOtOr8'who
           .were ohallanged by this proposition lotUally
           owned praputy, subbjiotto hratiOB, within
           the diatrist.   Tholr propfly  had bati arseoeed
           for taxer for the year lBZ9. They were othsr-
           Wire qualified tOteP8, ~2ndthe QPl8tbB Oi hW
           prerontsd Is, ware they property tax pa ing
           votere under the pro~isl~n~oofthe COn8titution
           OS TBXBE, art. 7, 8 31
                 %%ith oommendablr irunkness appellants
           aonoodothat v8rious     QOrVt8 0r 0its.lappealr
           have heI& oorrtraryto their coatmtlon a8 to
           the meaning of 'property tax paying voters,*
           but iwlat     that them deeieions iiaproerly in-
           terpret   t ha langaagm of the Constitat !on.
           With this view wo oannot ager.       The owmr-
           ship of property subjeot to taxation     rm%ers
           one liable for tha pvnt       OS tares, and the
.-,        fact of &sllnqurnoy doe8 not 0-y       with it the
           penalty of being deprive6 0r 8 tote at an
           rleotlon for the purpose of taxing gho prop-
           arty. This question     has b6.n deter&nod, Ud
Eenorablo L. A. Woods, Page 3,       .;,

     we think ootreotly, In th0 fOiiOWiB&  0%308:
     Rhoaibrrgv. UoLuenn, 81Tex. CiV. AQP~ 391,
     al S. W. 5711 iUli3m3n v. Falson, Zb Tex.
     Ci?. App. 398, S7 3. W. 920; KOIIQWvr Brunt3
     (Tax. Cir, A>>.) 195 5. 3. 643; winters       v.
     IndepcJndant2ohool Dirtri6t of Erant       (Tax.
     Civ. AQg.)   208 8. Y. 574.
         Wpontho authority  of those aasea, md
     becmiaewe bellan they announoo a oorrect
     lnterpretatien of tha oonatltutiaaal requirr-
     xmnt, w8 o*urulo  proposition 100. 8, and hold
     that the fotua thurbln name4 were Is&ally
     qualltlebto rote at     thm   bead eleetIoa.*
          The @as00 eited in the above quotation Su8tab the
opiBlon. We quote troo. Judge Jonkim   ophloa  in ~fI¶ter8 vs.
Ew;endent   Sahool Di8triot of Emnt,  ES8 3. 1. 574, 4s fol-


          I* l + A taxpayingvoter, do la other-
     wler quallriad, does not man that his pop-
     erty met hare beea lssaasrd for taxes, but
     only that he Is liable for the payment of
     suoh t8Xb8, This llabillty is oreated br
     assesmlent    of taxes by ths BO3waisaioIIers'
     court.     If the owner of property   baa   not
    render the saxa for taxation,it should be
    put on the unren4ored roll. If this is not
    don8 for any year or mulea Of y8arl3, baOk
    tarea may be oollaotad on suoh unre&demd
    progorty for such time as the sam 18 not
    barred bg limitation."
          Tha term ~qual~fied property tax yin& vot*r,a a8
uaa4 in .Irtlcle7, Seotloa 3, 0r the ConstFtutlon, Wa8 uuder
oousiderntIon in the Barron ~8. Matthews aase, and PE the
eurot tarn is used In the Xot creating the ?renoh Independent
Sohool Distriot and pr68OribiAIUthe qusalIfioatlonooi its trUsti-
ees, wo think the ~ltlningasoribed to It slmuld be tho sam.
          Our answer to your quertlon, therefore 1s that so tar
aa the iaota am dlsolosod the trustee 1s quallf~ed to oontinuo
servloe.
                                           Your8vorytruly
      APPROVEDJUN 7, 1940


      ATTORNEY GENERAL O%'!SGXAW